*610The opinion of the court was delivered by
Beasley, C. J.
This court concurs with the vice-chancellor, that the facts exhibited in the bill of complaint will not justify the allowance, in limine, of a mandatory injunction.
The case will be found fully stated in the opinion of the vice-chancellor, upon inspection of which it will appear, in the estimation of this court, that, at the present stage of the procedure, no such pressing necessity is shown to exist, as is requisite by a rule of practice that is perfectly established, as a basis for an application for the writ that is here sought. The appellant, by its own showing, is not absolutely excluded from these stock-yards; it is only prevented from delivering its cattle there in a certain mode. At an increased expense, it can obtain access to the yards as it formerly did, and this increased expense would plainly be recoverable from the respondent, in the event of a decision against it on the general merits of the controversy. There does not seem to have been any difficulty in putting the proceeding at once on final hearing. Under such circumstances, we cannot depart from the settled course of practice.
Let the decree be affirmed.